Exhibit 10.1

 

GREEN BANKSHARES, INC.

2004 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Restricted Stock Award Agreement

--------------------------------------------------------------------------------

 

Award No.            

 

             You (the “Participant”) are hereby awarded the following Restricted
Stock Award (the “RSA”) to receive Shares of Green Bankshares, Inc. (the
“Company”), subject to the terms and conditions set forth in this Restricted
Stock Award Agreement (the “Award Agreement”) and in the Green Bankshares, Inc.
2004 Long-Term Incentive Plan (the “Plan”), which is attached hereto as
Exhibit A.  A summary of the Plan appears in its Prospectus, which is attached
as Exhibit B.  You should carefully review these documents, and consult with
your personal financial advisor, in order to fully understand the implications
of this Award, including your tax alternatives and their consequences.

 

             By executing this Award Agreement, you agree to be bound by all of
the Plan’s terms and conditions as if they had been set out verbatim in this
Award Agreement.  In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
shall be made by the Board of Directors (the “Board”) of Green Bankshares, Inc.,
or any Committee appointed by the Board to administer the Plan, and shall be
final, conclusive and binding on all parties, including you and your successors
in interest.  Capitalized terms are defined in the Plan or in this Award
Agreement.

 

1.     Variable Terms.  This Award shall have, and be interpreted according to,
the following terms, subject to the provisions of the Plan in all instances:

 

Name of Participant:

 

 

 

Type of Stock Award:

¨            Restricted Stock Award (“RSA”)

 

 

 

Number of Shares Awarded:

 

 

 

Award Date:

 

 

 

Vesting Schedule:

(Establishes the Participant’s rights to receive this Award with respect to the
Number of Shares stated above.)

 

 

 

 

¨

         % on Grant Date

 

 

 

 

¨

         % on each of the first           annual anniversary dates of the
Participant’s Continuous Service after the Grant Date (each a “Vesting Date”).

 

 

2.     Distribution of Restricted Stock.  Certificates representing the shares
of Restricted Stock that have vested under this Section 1 will be distributed to
you as soon as practicable after each Vesting Date.

 

--------------------------------------------------------------------------------


Restricted Stock Award Agreement

Green Bankshares, Inc.

2004 Long-Term Incentive Plan

Page 2

 

3.     Voting Rights and Dividends.  Prior to the distribution of the Restricted
Stock, certificates representing shares of Restricted Stock will be held by the
Company (the “Custodian”) in your name.  The Custodian will take such action as
is necessary and appropriate to enable you to vote the Restricted Stock.  All
cash dividends received by the Custodian, if any, with respect to the Restricted
Stock will be remitted to you.  Stock dividends issued with respect to the
Restricted Stock shall be treated as additional shares of Restricted Stock that
are subject to the same restrictions and other terms and conditions that apply
to the shares of Restricted Stock.  Notwithstanding the foregoing, no voting
rights or dividend rights shall inure to you following the forfeiture of the
Restricted Stock pursuant to the terms of this Award Agreement or the Plan.

 

4.     Termination of Continuous Service.

 

4.1           If your Continuous Service with the Company is terminated for any
reason other than a Change in Control all shares of Restricted Stock for which
the forfeiture restrictions have not lapsed prior to the date of termination
shall be immediately forfeited and Grantee shall have no further rights with
respect to such shares of Restricted Stock.

 

5.     Occurrence of a Change in Control.  In the event of a Change in Control,
your RSA shall fully vest and all restrictions under the Plan and the Award
Agreement with respect to the RSA shall automatically expire and shall be of no
further force or effect.  This shall occur immediately prior to the effective
date of the transaction giving rise to the Change in Control.

 

6.     Withholding of Taxes.  You agree to pay the Company in cash an amount
required to satisfy all applicable federal, state or local taxes as shall be
required to be withheld with respect to the Award by applicable laws and
regulations.

 

7.     Stock Subject to Award.  In the event that the shares of Common Stock of
the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock that have been awarded to you shall be adjusted in an equitable and
proportionate manner to reflect such action.  If any such adjustment shall
result in a fractional share, such fraction shall be disregarded.

 

8.     Stock Power.  Concurrently with the execution of this Agreement, you
shall deliver to the Company a stock power, endorsed in blank, relating to the
shares of Restricted Stock.  Such stock power shall be in the form attached
hereto as Exhibit C.

 

9.     Legend.  Each certificate representing Restricted Stock shall bear a
legend in substantially the following form:

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE GREEN BANKSHARES, INC. 2004 LONG-TERM INCENTIVE PLAN (THE
“PLAN”) AND THE RESTRICTED STOCK AGREEMENT (THE “AGREEMENT”) BETWEEN THE OWNER
OF THE RESTRICTED STOCK REPRESENTED HEREBY AND GREEN BANKSHARES, INC. (THE
“COMPANY”).  THE RELEASE OF SUCH STOCK FROM SUCH TERMS AND CONDITIONS SHALL BE
MADE ONLY IN

 

--------------------------------------------------------------------------------


Restricted Stock Award Agreement

Green Bankshares, Inc.

2004 Long-Term Incentive Plan

Page 3

 

ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH
ARE ON FILE AT THE COMPANY.

 

10.  Notices.  Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be delivered personally or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records.  Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement.  Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.

 

11.  Binding Effect.  Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

 

12.  Modifications.  This Award Agreement may be modified or amended at any
time, provided that you must consent in writing to any modification that
adversely alters or impairs any rights or obligations under this RSA.

 

13.  Headings.  Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

 

14.  Severability.  Every provision of this Award Agreement and of the Plan is
intended to be severable.  If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

 

15.  Governing Law.  The laws of the State of Tennessee shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.

 

16.  Counterparts.  This Award Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.

 

17.  Plan Governs.  By signing this Award Agreement, you acknowledge that you
have received a copy of the Plan and that your Award Agreement is subject to all
the provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan.  In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

 

18.  Restrictions on Transfer. No shares of Restricted Stock may be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of prior to the date the forfeiture restrictions with respect to such shares
have lapsed, if at all,  on any Vesting Date.

 

19.  Taxes. By signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise (including
taxes arising under Sections 409A or 4999 of the Code), and that neither the
Company nor the Administrator shall have any obligation whatsoever to pay such
taxes.

 

                BY YOUR SIGNATURE BELOW on the Grant Date identified above,
along with the signature of the Company’s representative, you and the Company
agree that this Award is granted under and governed by the terms and conditions
of this Award Agreement and the Plan.

 

 

--------------------------------------------------------------------------------


Restricted Stock Award Agreement

Green Bankshares, Inc.

2004 Long-Term Incentive Plan

Page 4

 

 

 

GREEN BANKSHARES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name of Participant:

 

 

--------------------------------------------------------------------------------


 

 

 

 

GREEN BANKSHARES, INC.

 

 

2004 LONG-TERM INCENTIVE PLAN

 

Exhibit A

 

Plan Document

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

GREEN BANKSHARES, INC.

 

 

2004 LONG-TERM INCENTIVE PLAN

 

Exhibit B

 

Plan Prospectus

 

 

 

--------------------------------------------------------------------------------


 

 

GREEN BANKSHARES, INC.

 

 

2004 LONG-TERM INCENTIVE PLAN

 

Exhibit C

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Green Bankshares, Inc. (the “Company”),                        shares of the
Company’s common stock represented by Certificate No.           .  The
undersigned authorizes the Secretary of the Company to transfer the stock on the
books of the Company in the event of the forfeiture of any shares issued under
the Restricted Stock Agreement dated                              between the
Company and the undersigned.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------